COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION

Appellate case name:        In the Matter of T.S.

Appellate case number:      01-17-00825-CV

Trial court case number:    JV21772

Trial court:                County Court at Law No. 2 & Probate Court of Brazoria County

        This is an accelerated appeal from a juvenile certification judgment. On January
3, 2018, the day the appellant’s brief was due, appellant’s new counsel, Joseph Kyle
Verret, filed a first motion for extension of time to file a brief, requesting a 30-day
extension until February 2, 2018.
        Appeals in juvenile certification cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See Order
Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to Give
Notice of the Right to an Immediate appeal, Misc. Docket No. 15-9156 (Tex. Aug. 28,
2015). The notice of appeal in this case was filed on October 27, 2017, from the juvenile
certification judgment signed on September 26, 2017, setting the 180-day compliance
deadline for April 25, 2018. See id. at 3(a).
        Although this is appellant’s first extension request, the accelerated schedule in
juvenile certification cases requires greater compliance with briefing deadlines and
greater scrutiny of extensions. Appellant’s counsel contends that an extension is needed
because, among other reasons, he has been busy preparing briefs in two criminal appeals
and preparing for a jury trial in another case. Counsel has not listed whether he has
already requested extensions in these cases. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d).
        Accordingly, appellant’s motion for an extension of time to file appellant’s brief is
GRANTED, in part, until January 24, 2018, but no further extensions will be
granted. See TEX. R. APP. P. 38.6(d).

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   
Date: January 4, 2018